DETAILED ACTION
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the torsion equilibrator and the gravity moment must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 8 is objected to because of the following informalities:  There appears to be a missing indirect article, such as “a,” before the phrase “respective snap-in element” at line 2.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-6, and 8-9
Claims 1-3, 5-6, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication 2009/0233055 to White et al. (hereinafter “White”).
Regarding claim 1, White discloses a tolerance compensation system (see Fig. 2A) for setting a joint pattern between two outer trim elements (see Fig. 2C; trim element 12 and unnumbered trim element) to be mounted on a respective door frame (doors, door sills, door beams; see paragraph [0037]) in a region of a vehicle pillar of a motor vehicle (see paragraph [0037]), the tolerance compensation system comprising: a set of tolerance compensation elements (6; see Fig. 2A), wherein the tolerance compensation elements are each insertable into a respective cutout (see Fig. 2C; cutout defining opening 10) in the respective door frame and each have a respective receiving region (at 42, at 44; see Fig. ) for receiving a respective one of the two outer trim elements; wherein the set has at least two different variants (see Fig. 2a) of the tolerance compensation elements which differ in terms of a positioning of the respective receiving region in order to set the joint pattern (see different positions shown in Fig. 2C); or wherein the set has only one variant of the tolerance compensation elements in which the respective receiving region is arranged eccentrically and the tolerance compensation elements are each insertable into the respective cutout in the respective door frame in two possible positions rotated through 180 degrees with respect to one another in order to set the joint pattern.
Regarding claim 2, White discloses the limitations of claim 1 and further White discloses that the set has the at least two different variants of the tolerance compensation elements (see Fig. 2A) and wherein the tolerance compensations elements (6) each have a form that allows and insertion of the tolerance compensation elements (6) into the respective cutout (10) in the respective door frame only in a respective variant-specific position (see paragraph [0027]; Fig. 2C teaches that the elements 6 are designed to interact with each other in a limited manner).
Regarding claim 3, White discloses the limitations of claim 2, and further White discloses that the at least two different variants of the tolerance compensation elements (6) each have a protrusion (14, 42) which allows the tolerance compensation elements to be fitted in the respective cutout (10) in the respective door frame only in the respective variant-specific position (portions 42 and 14 align with openings in the panel openings as shown in Fig. 2C).
Regarding claim 5, White discloses the limitations of claim 1, and further White discloses that the tolerance compensation elements (6) each have a protuberance (14) for inserting into the respective cutout (10) in the respective door frame in a form-fitting manner (see Fig. 2C).
Regarding claim 6, White discloses the limitations of claim 1, and further White discloses that the tolerance compensation elements are each formed in one piece (see Fig. 2A).
Regarding claim 8, White discloses the limitations of claim 1, and further White discloses that the tolerance compensation elements (6) each have respective snap-in elements (see paragraph [0021]; protrusions 14 insertable into panels by flexing or snapping in) for forming a snap-in connection with the respective door frame.
Regarding claim 9, White discloses a fastening arrangement (see Fig. 2C), comprising: two outer trim elements (12 and unnumbered, see Fig. 2C) each fasted to a respective door frame in a region of a vehicle pillar of a motor vehicle (see paragraph [0037]); wherein the two outer trim elements are fastened to the respective door frame by the set of tolerance compensation elements (6) according to claim 1 which are each inserted into a respective cutout (10; see projections at portions 42 of elements 6 in Fig. 2C) in the respective door frame.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2009/0233055 to White et al. as applied to claim 1 above, and further in view of United States Patent 6,942,280 to Hintzke et al. (hereinafter “Hintzke”).
Regarding claim 4, White discloses the limitations of claim 1, and further White discloses that the set has the at least two different variants of the tolerance compensation elements (6; see Fig. 2A). White does not explicitly disclose that the tolerance compensation elements have a different color.
Hintzke teaches that it may be desirable to provide vehicle panel components which have colors which substantially match or complement the exterior colors of a vehicle (see Col. 1, lines 54-58).  Different colorings can be used for different types of vehicles, reducing costs or assembly line burdens during manufacture (Col. 1, lines 58-63).
It would have been obvious to one having ordinary skill in the art to modify the method taught by White to include providing multiple colors of tolerance compensation elements, as taught by Hintzke. (See MPEP 2143(C)).  The resulting method would advantageously allow the tolerance members taught by White to be used for vehicles of different colors or color patterns, without modification of the principles of operation of White.
Thus, the combination of White and Hintzke teaches the limitations of claim 4.
Claim 7
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2009/0233055 to White et al. as applied to claim 1 above.
Regarding claim 7, White discloses the limitations of claim 1.  White does not explicitly disclose that the tolerance compensation elements (6) are injection molded parts.  However, the MPEP teaches the patentability of the product-by-process claims does not depend on its method of production. (See MPEP 2113(I)).  If the product in the product-by-process claim is the same as or obvious form a product 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515. The examiner can normally be reached 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        11/06/2021